DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202011240898.1, filed on 11/09/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7-10, 12, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhe et al. (WO2020192568 (PCT-CN2020-080335) 20200320) in view of Ge et al. (US 20200057883 A1, hereinafter Ge)

Regrading Claim 7, Zhe teaches an apparatus for generating a three-dimensional virtual image (Zhe, Paragraph [0002], The present application relates to the technical field of image processing, and in particular, to a face image generation method and apparatus, a device, and a storage medium) , comprising: one or more processors; a memory (Zhe, Paragraph [0019], application provides a device, where the device includes a processor and a memory) storing instructions executable by the one or more processors; wherein the one or more processors are configured to (Zhe, Paragraph [0021], The processor is configured to execute the steps of the face image generation method according to the first aspect according to the instruction in the program code.):
obtain a face image to be processed and a three-dimensional reference model (Zhe, Paragraph [0008], determining, according to a first face image in a first reference element, a three-dimensional face variable model corresponding to the first face image as a first model);
obtain a three-dimensional face model, face attribute information and face image information by inputting the face image to be processed into a trained neural network (Zhe, Paragraph [0011],  obtaining an optical flow increment map and a visible probability map <read on face attribute information> corresponding to the first face image through a convolutional neural network according to the first faceimage and the initial optical flow graph and the initial deformation map <read on image information> corresponding to the first face image;
obtain a three-dimensional image model by performing a deformation process on the three-dimensional reference model based on the three-dimensional face model (Zhe, Paragraph [0011], determining, according to the second reference element, a three-dimensional face variable model corresponding to the second reference element as a second model, where the second reference element is used to represent a posture and/or an expression of the target face image; [0011], determining an initial optical flow diagram corresponding to the first facial image according to the first model and the second model, and performing deformation on the first facial image according to the initial optical flow diagram to obtain an initial deformation diagram corresponding to the first facial image);
and obtain a target virtual image by adjusting the three-dimensional image model based on the face attribute information and the face image information (Zhe, Paragraph 
generating the target face image according to the first face image and an initial optical flow diagram, an optical flow increment map <read on face attribute information> and a visible probability map <read on image information> correspondingto the first face image).
	Zhe does not explicitly disclose but Ge teaches obtain a three-dimensional face model, face attribute information and face image information by inputting the face image to be processed into a trained neural network (Ge, Paragraph [0023], The face recognition system may include a face acquisition and tracking function, a face modeling and retrieval function, an in-person discrimination function, and an image quality detection function. The face recognition system may further recognize face attributes of a face image).
	Ge and Zhe are analogous since both of them are dealing with face image modeling using neural network. Zhe provided a way of using face image modeling and the reference image modeling to create target image by using the neural network process. Ge provided different face attributes to control the face modeling when dealing with face modeling using neural network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate face attributes taught by Ge into modified invention of Zhe such that during the face modeling, system will be able to use different face attributes to dynamically control and adjust the face modeling results based on different face attributes which enhanced the modeling system and provide more functionalities for the modeling system.
 
Regrading Claim 8, the combination of Zhe and Ge teaches the invention in Claim 7.
The combination further teaches wherein the one or more processors are further configured to:
extract a feature vector of the face image to be processed through the trained neural network (Zhe, Paragraph [0090], In a possible implementation, the convolutional neural network may adopt a network structure of an encoder and a decoder. The encoder structure reduces the spatial dimension through the pooling layer and extracts the image semantic features);
and obtain the three-dimensional face model based on the feature vector and a preset vector matrix (Zhe, Paragraph [0073], After inputting the first face image, face feature detection is performed on the first face image to obtain face key point coordinates.  Then, the neural network model decodes the semantic-encoded text by using a model-based decoder to reconstruct an image).

Regrading Claim 9, the combination of Zhe and Ge teaches the invention in Claim 8.
The combination further teaches wherein the one or more processors are further configured to: obtain a perspective projection relation corresponding to the three-dimensional face model (Zhe, Paragraph [0064], the server detects face key point coordinates in the first face image, constructs an initial 3 DMM according to the average face, projects the three- dimensional coordinates of the initial 3 DMM to the two-dimensional image to obtain projection coordinates); and obtain texture information of the three-dimensional face model based on the perspective projection relation and the face image to be processed (Zhe, Paragraph [0107], The generative adversarial network model can further improve the artificial texture generated in the deformation process and the invisible area existing in the target deformation map, so that a natural and realistic face image can be generated).

Regrading Claim 10. the combination of Zhe and Ge teaches the invention in Claim 7.
The combination further teaches wherein the one or more processors are further configured to: extract a type of hair style and decorative items in the face image to be processed through the trained neural network (Ge, Paragraph [0023], [0034], forward calculation may be performed by the initial model based on a convolutional neural network (CNN) model. In each sub-model in the initial model, multi-layer calculation may be included in a face feature calculation process. The face recognition system may further recognize face attributes of a face image. The face attributes may include age, gender, expression, hair style, wearing glasses, and the like). 
As explained in rejection of claim 1, the obviousness for combining of face image attributes of Ge into Zhe is provided above.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 7 but as a method and the combination of Zhe and Ge teaches all the limitations as of Claim 7. Therefore is rejected under the same rationale.

Regarding Claim 2, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 10 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of claim 7 and Burrus as modified by Zhe and Ge teaches all the limitations as of Claim 1. And Zhe discloses these features can be implemented on a computer-readable storage medium (Zhe, Paragraph [0006], [0022], “this application further provides a facial image generation apparatus, a device, a computer-readable storage medium, and a computer program product.” “the computer-readable storage medium is configured to store program code, and the program code is configured to perform the facial image generation method according to the first aspect”).

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 10 and therefore is rejected under the same rationale.

Claim(s) 5, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhe et al. (WO2020192568 (PCT-CN2020-080335) 20200320) in view of Ge et al. (US 20200057883 A1, hereinafter Ge) as applied to Claims 1, 7. 13 above respectively and further in view of  Yan et al. (US 20200042769 A1, hereinafter Yan) and Kottenstette et al. (US 20170076438 A1, hereinafter Kottenstette)

Regrading Claim 11, the combination of Zhe and Ge teaches the invention in Claim 7.
The combination further teaches wherein the one or more processors are further configured to: determine a first deformation area of the three-dimensional face model and a second deformation area of the three-dimensional reference model
(Zhe, Paragraph [0080], determining an initial optical flow graph corresponding to the first face image according to the first model and the second model, and performing deformation on the first face image according to the initial optical flow graph to obtain an initial deformation graph corresponding to the first face image), [[ wherein the first deformation area and the second deformation area are in a mapping relation; ]] calibrate a first key point of the first deformation area [[ and a second key point of the second deformation area ]] (Zhe, Paragraph [0064], the server detects face key point coordinates in the first face image, constructs an initial 3 DMM according to the average face, projects the three- dimensional coordinates of the initial 3 DMM to the two-dimensional image to obtain projection coordinates; [0092], the label data includes a calibrated optical flow increment map and a visible probability map, and then the server performs network training by using the training samples in the first training sample set to obtain theconvolutional neural network);
	The combination does not explicitly disclose but Yan teaches wherein the first deformation area and the second deformation area are in a mapping relation (Yan, Paragraph [0083], the first region and the second region in the face
region image are determined at least according to the first preset region and the second preset region in the deformed standard face template); calibrate a first key point of the first deformation area and a second key point of the second deformation area (Yan, Paragraph [0177], configured to determine a first difference between the first prediction information and the annotation information, a second difference between the first prediction information and the second prediction information, and a third difference between the second difference and the image information processed by the information preserving scrambling processing; and an adjusting module 5068, configured to adjust network parameters of the neural network according to the first difference and the third difference).
	Yan and Zhe are analogous since both of them are dealing with face image modeling using neural network. Zhe provided a way of using face image modeling and the reference image modeling to create target image by using the neural network process. Yan provided deformation on first image and the reference image and adjust the deformed images accordingly during the image modeling using neural network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate deformation on different images taught by Yan into modified invention of Zhe such that during the face modeling, system will be able to comparing deformation result between image and the reference image and adjust the deformation result based on the comparison in order to create best viewing result when using the neural network in the image modeling process.
The combination does not explicitly disclose but Kottenstette teaches control the first key point to be deformed to cause the second key point to be deformed correspondingly based on the mapping relation, so as to generate the three-dimensional image model (Kottenstette, Paragraph [0249], [0277], [0278], [0126], These models can be either a whole model or a parts-based model. In both instances, 2D and 3D models can be considered. second divisions of the target second type of image set can be generated based on the first divisions. second key points can be identified, where each second key point is from a different division of the second divisions. In some embodiments, an object detector, can be used to detect one or more of the second key points. These transform parameters can map the second key points to the first key points; the parcel mask alignment can be refined iteratively by deforming the parcel mask with the output parameters from the trained classifier and repeating process until convergence).
	Kottenstette and Zhe are analogous since both of them are dealing with image modeling using neural network. Zhe provided a way of using face image modeling and the reference image modeling to create target image by using the neural network process. Kottenstette provided multiple key point sets on the images when deal with image deformation when using the neural network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate deformation on different images with different key points taught by Kottenstette into modified invention of Zhe such that during the face modeling, system will be able to user different key points from the image in order to predict more precise location when dealing with image modeling.|


Regarding Claim 5, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 11 and therefore is rejected under the same rationale.


Allowable Subject Matter
Claims 5, 11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 6, 12, 18, the prior art of record, specifically the prior art Zhe teaches of using face image modeling and the reference image modeling to create target image by using the neural network process. prior art Ge teaches different face attributes to control the face modeling when dealing with face modeling using neural network. However, none of the prior art cited alone or in combination provides motivation to teach “a plurality of deformation coefficients corresponding to the plurality of target Actions” “performing a linear superposition on the plurality of deformation coefficients”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150125049 A1	Systems and methods for facial representation
US 20170154461 A1	3D Face modeling methods and apparatuses
US 20200312043 A1	Face model processing method and apparatus, non-volatile computer-readable storage medium, and electronic device
US 20210049347 A1	Feature point positioning method, storage medium, and computer device
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
f

/YuJang Tswei/Primary Examiner, Art Unit 2619